Citation Nr: 0101023	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-15 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date prior to July 10, 1996, for 
a total rating due to unemployability caused by service-
connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  During a portion of that time, he was 
stationed in the Republic of Vietnam, where his awards and 
decorations included the Combat Infantryman Badge.

In October 1998, the Board of Veterans' Appeals (Board) 
granted the veteran's appeal of a total rating due to 
unemployability caused by service-connected disability.  
Later that month, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, implemented 
that decision and assigned an effective date for the total 
rating of July 10, 1996.  The veteran submitted a timely 
Notice of Disagreement (NOD) with regard to that effective 
date, and this appeal ensued.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Prior to July 10, 1996, the veteran was not unemployable 
as a result of service-connected disabilities.


CONCLUSION OF LAW

Prior to July 10, 1996, the criteria for a total rating due 
to unemployability caused by service-connected disability 
were not met.  38 U.S.C.A. § 5110(a), (b)(2) (West 1991); 
38 C.F.R. §§  3.340, 3.341, 3.400(o), 4.16 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an effective date prior to July 10, 1996, 
for entitlement to a total rating due to unemployability 
caused by service-connected disability. 

VA will grant a total rating for compensation purposes based 
on unemployability where the evidence shows that the veteran, 
by reason of his service-connected disability(s), is 
precluded from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is 
only one such disability, it must be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent.  38 C.F.R. § 4.16(a).  

The consideration as to whether the veteran is unemployable 
is a subjective one, that is one based upon the veteran's 
actual industrial impairment, not merely the level of 
industrial impairment experienced by the average person.  
Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991); VAOPGCPREC 
75-91; 57 Fed. Reg. 2317 (1992).  It is the established 
policy of the VA that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, extra-schedular consideration is 
appropriate in all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  38 C.F.R. § 4.16(b).  Advancing age and non-service 
connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating for compensation purposes based upon 
individual unemployability.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

Unless specifically provided otherwise, the effective date of 
a claim for increase of compensation (such as the claim for a 
total rating due to unemployability caused by service-
connected disability) shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(1).  There is an exception in that the 
effective date may the earliest date as of which it is 
ascertainable that an increase in disability has occurred, 
provided that the application therefor is received within one 
year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

In May 1990, the veteran submitted a claim of entitlement to 
increased ratings for acne and for PTSD.  In a statement 
received on July 12, 1990, the veteran reported that he was 
unemployable due to acne.  In April 1991, the RO denied the 
veteran's claims of entitlement to an increased ratings for 
acne and for PTSD.  In September 1991, the veteran reiterated 
that he was unemployable due to service-connected skin 
disability.  In February 1992, the veteran submitted a timely 
NOD with the April 1991 decision.  At that time, he noted 
that he could do nothing gainful except treat his acne 
problems.  Thereafter, the veteran continued to report that 
he was totally disabled due to service-connected disability, 
including in his substantive appeal, received in April 1992.  
In December 1993, during the current appeal, the Board found 
that the issue of a total rating was inextricably intertwined 
with the increased rating issues and remanded the case to 
have the RO specifically address the issue of entitlement to 
a total rating due to unemployability caused by service-
connected disability.  

The foregoing scenario suggests that the veteran's claim of 
entitlement to a total rating due to unemployability caused 
by service-connected disability has been raised since July 
12, 1990.  Thus, the question is whether the evidence dated 
from July 12, 1989, (the year prior to the receipt of the 
veteran's total rating claim) to July 10, 1996, showed that 
the veteran was unemployable due to his service-connected 
disabilities.  

At the outset of the claim, the veteran's service-connected 
disabilities consisted of the following:  acne, evaluated as 
30 percent disabling; post-traumatic stress disorder (PTSD), 
evaluated as 30 percent disabling; the post-operative 
residuals of a duodenal ulcer, evaluated as 20 percent 
disabling; the residuals of a shell fragment wound of the 
liver; evaluated as noncompensable; and the residuals of a 
shell fragment wound of the right hand, also evaluated as 
noncompensable.  The combined disability rating was 60 
percent.  In April 1995, the RO raised the rating for the 
post-operative residuals of a duodenal ulcer to 40 percent, 
effective September 12, 1991.  When combined with the ratings 
for the veteran's other disabilities, the veteran's overall 
rating was 70 percent, effective September 12, 1991; 
sufficient to meet the rating criteria set forth in 38 C.F.R. 
§ 4.16. 

Evidence on file, dated from July 12, 1989, to July 10, 1996, 
consists of reports of VA examinations performed in March 
1991, February and March 1994, and March 1996; the notice of 
a decision on appeal from the Agent Orange Administration, 
dated in December 1989; private medical records and reports, 
dated from September 1990 to April 1996; and VA medical 
records/reports reflecting outpatient treatment September 
1991 to June 1996.  

In the statement, dated in December 1989, it was noted that 
the veteran was receiving disability payments under the Agent 
Orange Payment Program and that he was found to be totally 
disabled with a disability onset date of November 1, 1982.  
That finding notwithstanding, it should be noted that the 
standards required for receipt of compensation under the 
Agent Orange Veteran Payment Program are very different from 
those required to establish a service-connected disability 
under chapter 11 of title 38, U.S. Code.  Brock v. Brown, 10 
Vet. App. 155, 162 (1997).  Moreover, such statement does not 
indicate that the finding of total disability was the result 
of any of the veteran's service-connected disabilities.  
Therefore, the Board is of the opinion that participation in 
this program was not probative of the total rating at issue 
here.

Indeed, the cited records and reports, including examinations 
to specifically evaluate the veteran's service-connected 
disabilities, contain no competent evidence that such 
disabilities rendered the veteran unemployable.  The only 
reports to the contrary were offered by the veteran; however, 
then, as now, he was not qualified to render opinions which 
required medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Accordingly, his reports, without 
more, could not be considered competent evidence to support a 
grant of a total rating.  Thus, a total rating due to 
unemployability caused by service-connected disability was 
not warranted prior to July 10, 1996.  In arriving at this 
decision, the Board recognizes that effective September 12, 
1991, the veteran's disability ratings met the criteria under 
38 C.F.R. § 4.16; however, competent evidence of 
unemployability is also required in order to assign a total 
rating under that regulation.  

During the course of this appeal, legislation was enacted 
with respect to VA's duty to assist the veteran in regard to 
his claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (Nov. 9, 2000, 114 Stat. 2096).  That legislation 
was enacted after the veteran's case was transferred to the 
Board, and, as such, has not been considered by the RO.  
However, the veteran has not identified any outstanding 
evidence which could substantiate his claim of entitlement to 
a total rating due to unemployability caused by service-
connected disability.  Moreover, the evidence does not 
suggest that an additional VA medical examination or opinion 
is necessary to an equitable disposition of the appeal.  
Accordingly, further assistance to the veteran is not 
warranted at this time.


ORDER

Entitlement to an effective date prior to July 10, 1996, for 
a total rating due to unemployability caused by service-
connected disability is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

 

